Citation Nr: 0826830	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in July 2006.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2005; the immediate 
causes of death were stroke and intracranial bleeding.  No 
other significant conditions were listed as contributing to 
the veteran's death.  

2.  At the time of the veteran's death, his service connected 
disabilities included: post traumatic stress disorder (PTSD), 
sensorineural hearing loss, residuals of an excision of a 
plantar wart on the left foot, and tinnitus.  PTSD has been 
service connected effective January 1999.  A total rating 
based on individual unemployability has also been assigned 
effective that date.

3.  Stroke and intracranial bleeding were not manifested in 
service or within one year after discharge from service, and 
have not been shown to be related to service.

4.  There is no competent medical evidence that the veteran's 
service-connected disabilities, including PTSD substantially 
or materially contributed to the cause of the veteran's 
death.

5.  The veteran was granted a total disability evaluation due 
to individual unemployability (TDIU) in September 2003, 
effective January 29, 1999.  The veteran was not entitled to 
or assigned TDIU for a period of 10 years or more prior to 
his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Further, given 
appellant's arguments it is clear that she has sufficient 
knowledge to proceed, thus notice as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), is considered satisfied.


I.  The claim for service connection for cause of death

The veteran died on December [redacted], 2005.  The death certificate 
reflects that the immediate causes of death were stroke and 
intracranial bleeding.  No other significant conditions were 
listed as contributing to the veteran's death.  

At the time of the veteran's death, he was service-connected 
for PTSD, sensorineural hearing loss, residuals of an 
excision of a plantar wart on the left foot, and tinnitus.  
The PTSD had been service connected effective January 1999 
and schedularly rated at 70 percent, with temporary total 
ratings of 100 percent for hospitalizations.

The veteran's non-service connected disabilities at the time 
of death included; coronary artery disease, hypertension, 
hepatitis C, cerebral concussion, laceration of the scalp, 
and inadequate personality.  

The appellant, in her statements, contends that the veteran's 
service-connected PTSD, and the stress caused by his 
condition, caused the veteran's high blood pressure and other 
problems that lead to his stroke, and thus ultimately caused 
his death.  

Review of the service medical records shows no treatment for, 
or diagnosis of, a vascular disorder, hypertension, 
cerebrovascular, or cardiovascular disease.  Both report of 
medical history and examination upon entrance into service 
dated May 1967 as well as upon separation in April 1969 noted 
normal lungs, chest, heart, and vascular systems.  Review of 
the veteran's VA outpatient and private medical records fails 
to show any vascular disorder, hypertension, cerebrovascular, 
or cardiovascular disease manifesting within one year after 
discharge from service.  

Post service medical records indicated that the veteran 
received treatment for coronary artery disease, hypertension, 
hepatitis C, as well as all his service-connected 
disabilities, in the years prior to his death.  A 1999 VA 
psychiatric examination noted that in 1985 and in 1996, the 
veteran had open heart surgery, triple bypass, and a 
defibrillator placed in.  A January 1999 VA discharge report 
indicated diagnoses of alcohol abuse and dependence, 
hypertension, PTSD, hepatitis C, and coronary artery disease.  
VA treatment records dated February to June 2000 to indicated 
treatment for progressing coronary artery disease, status 
post coronary artery bypass graft, and hepatitis C.  A 
February 2000 treatment record indicated complaints of 
numbness in his right arm.  The neurologist noted that the 
symptoms were consistent with transient ischemic attacks.

VA treatment records dated March to November 2001 primarily 
indicated treatment for PTSD and coronary artery disease.  An 
April 2001 neurology consult stated that based on the 
veteran's history risk factors and previous carotid artery 
findings, the veteran might have transient ischemic attacks.  
The neurologist noted that a seizure was less likely but not 
ruled out at the time.  A May 2001 report also noted a 
history of alcohol related seizures in the 1970s with loss of 
consciousness.  Treatment records dated February 2002 to 
November 2002indicated treatment for cardiomyopathy, 
hyperlipidemia, allergic rhinitis, alcohol abuse, 
hypertension, coronary atherosclerosis, coronary artery 
disease, chronic hepatitis and PTSD.  

In November 2002 the veteran was afforded a VA heart 
examination.  The examiner noted that the veteran had a 
myocardial infarction in 1987, as well as placement of a 
defibrillator in 1997.  The veteran complained of shortness 
of breath on exertion and occasional dizziness after getting 
up from the supine position.  The examiner, after a review of 
the records and an examination, noted diagnoses of essential 
hypertension, and coronary artery disease, status post three-
vessel bypass surgery and status post AICD placement in 1997 
and 2002.  The examiner stated that PTSD was not known as a 
sole risk factor for hypertension or coronary artery disease.

A January 2004 VA examination of the heart noted an initial 
diagnosis of hypertension in 1996.  After a review of the 
record, the examiner provided diagnoses of hypertension and 
coronary artery disease.  The examiner opined that the 
veteran's hypertension was not caused by his PTSD.  Likewise, 
he opined that coronary artery disease was caused by 
atherosclerotic process and not by PTSD.  He finally opined 
it was unlikely that hypertension and coronary artery disease 
were aggravated by PTSD.

An admission record dated December 2005 from St. Joseph's 
Hospital indicated that the veteran was brought to the 
emergency room after collapsing while watching television.  
He was unresponsive when he arrived at the emergency room.  
The diagnosis was intracerebral hemorrhage, acute respiratory 
failure, atrial fibrillation, coagulopathy, benign prostatic 
hypertrophy, hypertension, peripheral vascular disease, pos 
bilateral carotid endarterectomy, and cardiac arrhythmia, 
status post pacemaker and defibrillator placement.  
Subsequent records from St. Joseph's Hospital noted treatment 
for hydrocephalus, and a left thalamic intracranial 
hemorrhage with intraventricular extension.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular disease 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

There is no competent medical evidence of a nexus between the 
veteran's PTSD and other service-connected conditions, and 
the veteran's hypertension, coronary artery disease, or 
vascular disorders.  Nor is there competent medical evidence 
showing that the veteran's hypertension, coronary artery 
disease, or vascular disorders were related to any incidence 
of service.  The post-service medical records do not show 
that the veteran's service connected disabilities caused or 
contributed to his death.  Moreover, the 2004 VA examiner 
specifically stated that the veteran's hypertension and 
coronary artery disease were not caused nor were they 
aggravated by the veteran's PTSD.  Further, there was no 
indication in the numerous medical records or psychiatric 
reports that the veteran's service-connected disabilities, 
including his PTSD, caused or accelerated the non-service-
connected conditions that ultimately caused his death.

Additionally, the causes of death listed on the death 
certificate were not diagnosed until many years after 
service, and service medical records were devoid of any 
treatment or diagnosis of hypertension, coronary artery 
disease, or vascular disorders.  The first indication of any 
cardiovascular problems were noted in a 1999 medical history 
which indicated a prior myocardial infarction sometime in 
1985 or 1987 - nearly 15 or more years after his discharge 
from service.  Finally, there was no indication of any 
cerebrovascular disorders prior to the veteran's December 
2005 stroke and intracranial hemorrhage.  

It is noted therefore, that the cardiovascular problems that 
ultimately led to death were present before PTSD was 
determined to have been present.  Examination reports shortly 
after service reveal no pertinent complaints or findings when 
he was seen for foot pathology.  As such, there is no showing 
of psychiatric pathology or heart pathology in the immediate 
post-service period.

Therefore, the preponderance of the evidence is against 
entitlement to service connection for cause of death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II. The claim for DIC under section 1318

The appellant, in essence, contends that because she is the 
surviving spouse of a deceased veteran who was rated as 
totally disabled, she is entitled to section 1318-DIC 
benefits.

38 U.S.C.A. § 1318 (West 2002), authorized payment of DIC to 
a benefits-eligible surviving spouse in cases where a 
veteran's death was not service-connected, provided the 
veteran was in receipt of or entitled to receive compensation 
at a rate of 100 percent (total rating) due to service-
connected disability for a period of ten or more years 
immediately preceding the death, or was so rated for a period 
of not less than 5 years from the date of discharge or other 
release from active service.  38 C.F.R. § 3.22 (2007).

In this case, the evidence reveals that the veteran died on 
December [redacted], 2005.  At the time of the veteran's death, 
service connection was not in effect for any disorder shown 
to have caused or contributed to his death.  However, he was 
shown to be service-connected for numerous disabilities 
described earlier in this decision and was in receipt of an 
80 percent combined rating at the time of this death.  Also 
at the time of his death, he was in receipt of total 
disability rating due to individual unemployablitiy (TDIU), 
effective January 26, 1999, less than 10 years preceding his 
death.  TDIU was granted by the RO in a September 2003 rating 
decision.

The evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the dated of discharge or other 
release from active service. 

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning the severity, and length 
of persistence of symptoms of the veteran's service-connected 
disabilities are not dispositive in this particular case.  
The Board finds that the evidentiary record, with application 
of pertinent governing criteria, does not support a grant of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Consequently, DIC benefits under § 1318 are not warranted.  


ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under Section 1318 is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


